         Case 1:19-cv-11311-JSR Document 42 Filed 09/03/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 AMERICAN CIVIL LIBERTIES UNION,

                  Plaintiff,

        v.                                                    No. 1:19-cv-11311 (JSR)
 UNITED STATES CUSTOMS AND
 BORDER PROTECTION and UNITED
 STATES IMMIGRATION AND CUSTOMS
 ENFORCEMENT,

                  Defendants.


             MOTION OF ALEXIA RAMIREZ TO WITHDRAW AS COUNSEL

       Pursuant to United States District Court for the Southern District of New York Local

Civil Rule 1.4, Alexia Ramirez, undersigned counsel, moves to withdraw as counsel for Plaintiff

American Civil Liberties Union in the above-captioned matter. In support of this motion, she

shows as follows:

       1. She is an attorney for Plaintiff American Civil Liberties Union in the above-entitled

             action.

       2. She entered her appearance as counsel on April 13, 2020.

       3. Her last day as an attorney with the American Civil Liberties Union Foundation’s

             Speech, Privacy & Technology Project is September 3, 2020.

       4. She does not anticipate that her withdrawal as counsel will adversely affect her client.

       5. Plaintiff will continue to be represented by the American Civil Liberties Union

             Foundation and the New York Civil Liberties Union Foundation.

       6. The parties’ Stipulation and Order of Settlement and Dismissal was approved by the

             Court on August 31, 2020. This Court retains jurisdiction for the purpose of enforcing
         Case 1:19-cv-11311-JSR Document 42 Filed 09/03/20 Page 2 of 2




          the Stipulation and Order, as well as the parties’ earlier Stipulation Regarding Certain

          Records, see ECF No. 41.

      7. She is not retaining or charging a lien in this matter.

      8. She has consulted with Plaintiff regarding this motion.

Dated: September 3, 2020

                                                  /s/Alexia Ramirez_____
                                                  Alexia Ramirez
                                                  Nathan Freed Wessler
                                                  Brett Max Kaufman
                                                  American Civil Liberties Union Foundation
                                                  125 Broad Street, 18th Floor
                                                  New York, NY 10004
                                                  (212) 549-2500
                                                  nwessler@aclu.org
                                                  aramirez@aclu.org
                                                  bkaufman@aclu.org

                                                  Robert Hodgson
                                                  Christopher Dunn
                                                  New York Civil Liberties Union Foundation
                                                  125 Broad Street, 19th Floor
                                                  New York, NY 10004
                                                  (212) 607-3300
                                                  rhodgson@nyclu.org
                                                  cdunn@nyclu.org

                                                  Counsel for Plaintiff
